--------------------------------------------------------------------------------

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and entered
into as of November 30, 2015 (the “Third Amendment Effective Date”), among
NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited liability company
(the “Borrower”), the other Credit Parties party hereto, the financial
institutions party hereto from time to time (collectively, the “Lenders” and
individually each a “Lender”), and HEALTHCARE FINANCIAL SOLUTIONS, LLC, a
Delaware limited liability company (as the successor in interest to GENERAL
ELECTRIC CAPITAL CORPORATION), as administrative agent for the Secured Parties
(in such capacity, the “Agent”), and as a Lender, and Swingline Lender.

W I T N E S S E T H:

WHEREAS, the Borrower, the other Credit Parties party thereto, the Lenders party
thereto and Agent are parties to that certain Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders committed
to make certain loans and other financial accommodations to the Borrower upon
the terms and conditions set forth therein;

WHEREAS, the Borrower and the other Credit Parties have requested that Agent and
the Lenders (a) amend the form of Compliance Certificate set forth in the Credit
Agreement and (b) amend certain provisions of the Credit Agreement as more fully
described herein; and

WHEREAS, Agent and the Lenders are willing to amend certain provisions of the
Credit Agreement, all subject to and in accordance with the terms and conditions
specified herein.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant, and warrant as follows:

SECTION 1. DEFINITIONS.

1.1     Interpretation. All capitalized terms used herein (including the
recitals hereto) shall have the respective meanings assigned thereto in the
Credit Agreement unless otherwise defined herein.

SECTION 2. AMENDMENTS.

Subject to the terms and conditions of this Amendment, including, without
limitation, the representations, warranties, and covenants in Section 5 hereof
and the conditions precedent to the effectiveness of this Amendment in Section 6
hereof, effective as of the date hereof, the Credit Agreement is hereby amended
as follows:

2.1     Form of Compliance Certificate. Exhibit 4.2(b) to the Credit Agreement
is hereby amended and restated in its entirety with the form of Exhibit 4.2(b)
attached hereto.

SECTION 3. ACKNOWLEDGMENTS

3.1     Acknowledgment of Obligations. All Obligations, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges now or
hereafter payable by the Credit Parties to the Lenders, are unconditionally
owing by the Credit Parties, all without offset, defense or counterclaim of any
kind, nature or description whatsoever.

--------------------------------------------------------------------------------

3.2     Acknowledgment of Liens. Each of the Credit Parties hereby acknowledges,
confirms and agrees that Agent on behalf of the Lenders has and shall continue
to have valid, enforceable and perfected first priority Liens (subject to
certain Permitted Liens) upon and security interests in the Collateral
heretofore granted by the Credit Parties to Agent on behalf of the Lenders
pursuant to the Loan Documents.

3.3     Binding Effect of Documents. Each of the Credit Parties hereby
acknowledges, confirms and agrees that: (a) each of the Loan Documents to which
it is a party has been duly executed and delivered to Agent, and each is in full
force and effect as of the date hereof, (b) the agreements and obligations of
each Credit Party contained in the Loan Documents and in this Amendment
constitute the legal, valid and binding obligations of such Credit Party,
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability, and no Credit Party has a valid defense to the enforcement of
such obligations and (c) Agent and the Lenders are and shall be entitled to the
rights, remedies and benefits provided for them in the Loan Documents and
applicable law.

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS

Borrower and each of the other Credit Parties hereby further represent, warrant,
and covenant with and to Agent and the Lenders as follows:

4.1     Representations and Warranties. After giving effect to this Amendment,
each of the representations and warranties made by or on behalf of the Credit
Parties to Agent and the Lenders in all of the Loan Documents was true and
correct in all material respects when made and is true and correct in all
material respects on and as of the date of this Amendment with the same full
force and effect as if each of such representations and warranties had been made
by such Person on the date hereof and in this Amendment, except to the extent
that such representation and warranty expressly relates to an earlier date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

4.2     Binding Effect of Documents. This Amendment and the other Loan Documents
have been duly executed and delivered to Agent and the Lenders by the Borrower
and each of the other Credit Parties and are in full force and effect, as
modified hereby.

4.3     No Conflict, Etc. The execution and delivery and performance of this
Amendment by the Borrower and each of the other Credit Parties will not violate
any federal, state or any other material law, rule, regulation or order or
material contractual obligation of such Person in any material respect and will
not result in, or require, the creation or imposition of any Lien (other than
the Liens created by the Collateral Documents) on any of its Properties or
revenues.

4.4     Events of Default. Immediately after giving effect to this Amendment, no
Events of Default are continuing as of the date hereof. The parties hereto
acknowledge, confirm, and agree that any material misrepresentation by any
Credit Party or any failure of any Credit Party to comply with the covenants,
conditions and agreements contained in this Amendment shall constitute an Event
of Default under the Credit Agreement.

SECTION 5. CONDITIONS TO EFFECTIVENESS

The effectiveness of the terms and provisions of this Amendment shall be subject
to each of the following conditions precedent having been satisfied as
determined in Agent’s sole discretion prior to the Third Amendment Effective
Date:

-2-

--------------------------------------------------------------------------------

(a)     Agent shall have received one or more counterparts of this Amendment,
duly executed and delivered by the Credit Parties and the Lenders; and

(b)     All reasonable out-of-pocket costs and expenses referenced in Section
9.5 of the Credit Agreement that have been invoiced to the Borrower shall have
been paid or reimbursed by the Borrower, including, without limitation, those
relating to this Amendment.

SECTION 6. PROVISIONS OF GENERAL APPLICATION

6.1     Effect of this Amendment. Except for the amendments expressly set forth
and referred to in Section 2, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified and confirmed by all parties hereto as of the
date hereof. In the event of any conflict between the terms of this Amendment
and the other Loan Documents, the terms of this Amendment shall control. Nothing
in this Amendment is intended, or shall be construed, to constitute a novation
or an accord and satisfaction of any Credit Party’s Obligations under or in
connection with the Credit Agreement or any of the other Loan Documents or to
modify, affect or impair the perfection or continuity of Agent’s security
interests in, security titles to or other Liens on any Collateral for the
Obligations. The Credit Agreement and this Amendment shall be read and construed
as one agreement. Agent and Lenders hereby notify the Credit Parties that,
effective from and after the date of this Amendment, Agent, and Lenders intend
to enforce all of the provisions of the Loan Documents and that Agent and
Lenders expect that the Credit Parties will strictly comply with the terms of
the Loan Documents from and after this date.

6.2     Costs and Expenses. The Credit Parties absolutely and unconditionally
agree to pay to Agent, on demand by Agent at any time and as often as the
occasion therefore may require, all reasonable fees and out-of-pocket
disbursements of any counsel to Agent in connection with the preparation,
negotiation, execution, or delivery of this Amendment and any agreements
delivered in connection herewith and expenses which shall at any time be
incurred or sustained by Agent or any participant of Agent or any of its
respective directors, officers, employees or agents as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Amendment and any agreements prepared, negotiated, executed or delivered
in connection herewith.

6.3     Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.

6.4     Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

6.5     Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Agent or any Lender shall
affect the representations and warranties or the right of Agent or the Lenders
to rely upon them.

6.6     Releases by Credit Parties. As a material inducement to Agent and the
Lenders to enter into this Amendment and to grant concessions to the Credit
Parties, all in accordance with and subject to the terms and conditions of this
Amendment, each Credit Party:

(a)     Does hereby remise, release, acquit, satisfy and forever discharge Agent
and the Lenders and their subsidiaries and affiliates, and all of their
respective past, present and future officers, directors, employees, agents,
attorneys, representatives, participants, heirs, successors and assigns (each a
“Releasee” and collectively, the “Releasees”) from any and all manner of debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, arguments, liabilities, obligations, expenses, damages,
judgments, executions, actions, claims, demands and causes of action of any
nature whatsoever, whether at law or in equity, either now accrued or hereafter
maturing or whether known or unknown, which any Credit Party now has or
hereafter can, shall or may have by reason of any manner, cause or things, from
the beginning of the world to and including the date of this Amendment, with
respect to matters arising out of, in connection with or related to: 

-3-

--------------------------------------------------------------------------------

(i)     any and all obligations owed or owing to any Releasee under any document
evidencing financial arrangements by, among and between such Releasee and any
Credit Party, relating to the Credit Agreement, and including, but not limited
to, the administration or funding thereof;

(ii)     the Credit Agreement and indebtedness evidenced and secured thereby; or

(iii)     any other agreement or transaction between any Credit Party and any
Releasee entered into in connection with the Credit Agreement.

(b)      Does hereby covenant and agree never to institute or cause to be
instituted or continued prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any Releasee by reason of or
in connection with any of the foregoing matters, claims or causes of action;
provided, however, that the foregoing release and covenant not to sue shall not
apply to any claim arising after the date of this Amendment with respect to
acts, occurrences or events after the date of this Amendment; and, further
provided that the foregoing release and covenant not to sue shall not apply to
any rights or claims, if any, of any third party creditors of any Credit Party.
If any Credit Party or any of its successors, assigns or other legal
representations violates the foregoing covenant, such Credit Party and its
successors, assigns and legal representatives, jointly and severally agree to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.

(c)      Does hereby expressly acknowledge and agree that the covenants and
agreements of Agent and the Lenders contained in this Amendment shall not be
construed as an admission of any wrongdoing, liability or culpability on the
part of Agent or any Lender or as any admission by Agent or any Lender of the
existence of claims by any Credit Party against Agent, the Lenders or any other
Releasee. Each Credit Party, Agent and the Lenders acknowledge and agree that
the value to the Credit Parties of the covenants, consents and agreements on the
part of Agent and the Lenders contained in this Amendment substantially and
materially exceed any and all value of any kind or nature whatsoever of any
claims or other liabilities waived or released by the Credit Parties.

(d)      Notwithstanding anything contained in this Amendment, the general
release set forth in this Amendment shall not extend to and shall not include
any duties or obligations of Agent or the Lenders in the Credit Agreement as
modified by this Amendment or in any of the Loan Documents.

6.7      Entire Agreement. This Amendment expresses the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior understandings, negotiations, correspondence and agreements
of the parties regarding such subject matter.

6.8      GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AMENDMENT,
INCLUDING, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT (INCLUDING, ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).

-4-

--------------------------------------------------------------------------------

6.9     Incorporation of Credit Agreement Provisions. The provisions contained
in Sections 9.13, 9.14, 9.16, 9.18(b), 9.18(c), 9.18(d), 9.19, 9.23, and 9.24 of
the Credit Agreement are incorporated herein by reference to the same extent as
if reproduced herein in their entirety.

6.10     Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Amendment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

[Signature Pages to Follow]

-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective duly authorized officers, as of the date first above
written.

  HEALTHCARE FINANCIAL SOLUTIONS,   LLC (as the successor in interest to GENERAL
  ELECTRIC CAPITAL CORPORATION),   as Administrative Agent, a Lender, and
Swingline   Lender           By: /s/ R. Hanes Whiteley     Name: R. Hanes
Whiteley   Title: Duly Authorized Signatory

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
THIRD AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------


  BORROWER:       NORTHSTAR HEALTHCARE   ACQUISITIONS, L.L.C.           By: /s/
Kenneth Klein     Name: Kenneth Klein     Title: Chief Financial Officer  

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
THIRD AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------


  CREDIT PARTIES:       NORTHSTAR HEALTHCARE HOLDINGS, INC.       By: _/s/
Kenneth Klein______________________   Name: Kenneth Klein   Title: Chief
Financial Officer______________       NOBILIS HEALTH CORP.       By: _/s/
Kenneth Klein_______________________   Name: _Kenneth
Klein_______________________   Title: Chief Financial Officer_________________

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
THIRD AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------


  NORTHSTAR HEALTHCARE NORTHWEST   HOUSTON MANAGEMENT, LLC                      
   By: Northstar Healthcare Acquisitions, L.L.C.,                      its sole
manager                          By:_/s/ Kenneth Klein_________________        
             Name: Kenneth Klein_________________                      Title:
Chief Financial Officer_________       NORTHSTAR HEALTHCARE MANAGEMENT  
COMPANY, LLC                          By: Northstar Healthcare Acquisitions,
L.L.C.,                      its sole member                          By:__/s/
Kenneth Klein_________________                      Name: Kenneth
Klein___________________                      Title: Chief Financial
Officer____________       NORTHSTAR HEALTHCARE SURGERY   CENTER – HOUSTON, LLC  
                       By: Northstar Healthcare Acquisitions, L.L.C.,          
           its sole member                          By:_/s/ Kenneth
Klein__________________                      Name: Kenneth
Klein__________________                      Title: _Chief Financial
Officer_________       NORTHSTAR HEALTHCARE SURGERY   CENTER – SCOTTSDALE, LLC  
                       By: Northstar Healthcare Acquisitions, L.L.C.,          
           its sole manager                          By:_/s/ Kenneth
Klein_________________                      Name: _Kenneth
Klein_________________                      Title: Chief Financial
Officer__________       NORTHSTAR HEALTHCARE SUBCO, L.L.C.       By: _/s/
Kenneth Klein______________________   Name: _Kenneth Klein_____________________
  Title: Chief Financial Officer_______________       NORTHSTAR HEALTHCARE
LIMITED   PARTNER, L.L.C.       By: _/s/ Kenneth Klein______________________  
Name: Kenneth Klein________________________   Title: Chief Financial
Officer_________________

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
THIRD AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------


  NORTHSTAR HEALTHCARE GENERAL   PARTNER, L.L.C.       By: /s/ Kenneth
Klein_______________________   Name: Kenneth Klein_______________________  
Title: Chief Financial Officer________________       THE PALLADIUM FOR SURGERY –
DALLAS,   LTD.                          By: Northstar Healthcare General
Partner,                      L.L.C., its sole general partner      
                   By:_/s/ Kenneth Klein________________                    
 Name: _Kenneth Klein________________                      Title: Chief
Financial Officer__________       ATHAS HEALTH LLC                          By:
Northstar Healthcare Subco, L.L.C., its sole                      member      
                   By: _/s/ Kenneth Klein_______________  
                   Name: _Kenneth Klein_______________                    
 Title: Chief Financial Officer__________       ATHAS ADMINISTRATIVE LLC      
                   By: Athas Health LLC, its sole member                        
 By: /s/ Kenneth Klein__________________                      Name: Kenneth
Klein__________________                      Title: Chief Financial
Officer___________       ATHAS HOLDINGS LLC                          By: Athas
Health LLC, its sole member                          By: /s/ Kenneth
Klein__________________                      Name: _Kenneth
Klein__________________                      Title: _Chief Financial
Officer__________       FIRST NOBILIS HOSPITAL MANAGEMENT,   LLC       By: /s/
Kenneth Klein     Name: Kenneth Klein     Title: Chief Financial Officer  

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
THIRD AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------


  NOBILIS HEALTH MARKETING, LLC       By: /s/ Kenneth Klein     Name: Kenneth
Klein     Title: Chief Financial Officer         PEAK SURGEON INNOVATIONS, LLC  
    By: /s/ Kenneth Klein     Name: Kenneth Klein     Title: Chief Financial
Officer         PEAK NEUROMONITORING   MANAGEMENT, LLC       By:  /s/ Kenneth
Klein     Name: Kenneth Klein     Title: Chief Financial Officer         PEAK
NEUROMONITORING ASSOCIATES –   TEXAS II, LLC       By:  /s/ Kenneth Klein    
Name: Kenneth Klein     Title: Chief Financial Officer         PEAK
NEUROMONITORING ASSOCIATES –   LOUISIANA, LLC       By: /s/ Kenneth Klein    
Name: Kenneth Klein     Title: Chief Financial Officer         PEAK
NEUROMONITORING ASSOCIATES –   FLORIDA, LLC       By:  /s/ Kenneth Klein    
Name: Kenneth Klein     Title: Chief Financial Officer         PEAK
NEUROMONITORING ASSOCIATES –   OHIO, LLC       By: /s/ Kenneth Klein     Name:
Kenneth Klein     Title: Chief Financial Officer  

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
THIRD AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------


  PEAK NEUROMONITORING ASSOCIATES –   MICHIGAN, LLC       By: /s/ Kenneth
Klein     Name: Kenneth Klein     Title: Chief Financial Officer         NOBILIS
SURGICAL ASSIST, LLC       By: /s/ Kenneth Klein     Name: Kenneth Klein    
Title: Chief Financial Officer         SOUTHWEST HOUSTON SURGICAL   ASSIST, LLC
      By: /s/ Kenneth Klein     Name: Kenneth Klein     Title: Chief Financial
Officer         SOUTHWEST FREEWAY SURGERY   CENTER, LLC       By: /s/ Kenneth
Klein     Name: Kenneth Klein     Title: Chief Financial Officer  

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
THIRD AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------

FORM OF
EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.

Date: _______________, 20__

This Compliance Certificate (this “Certificate”) is given by NORTHSTAR
HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited liability company (the
“Borrower”), pursuant to Section 4.2(b) of that certain Credit Agreement dated
as of March 31, 2015, among the Borrower, the other Credit Parties party thereto
from time to time, HEALTHCARE FINANCIAL SOLUTIONS, LLC, a Delaware limited
liability company (as the successor in interest to GENERAL ELECTRIC CAPITAL
CORPORATION), as administrative agent for the Secured Parties (in such capacity,
the “Agent”), and the Lenders party thereto (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The officer executing this Certificate is a Responsible Officer of the Borrower
and Parent and as such is duly authorized to execute and deliver this
Certificate on behalf of the Borrower. By executing this Certificate, such
officer hereby certifies to Agent, the Lenders and the L/C Issuers, on behalf of
the Borrower and Parent, that:

(a)     the financial statements delivered with this Certificate in accordance
with Section 4.1(a) and/or Section 4.1(b) of the Credit Agreement are correct
and complete and fairly present, in all material respects, in accordance with
GAAP the financial position and the results of operations of Parent the Borrower
and its Subsidiaries as of the dates of and for the periods covered by such
financial statements (subject, in the case of interim financial statements, to
normal year-end adjustments and the absence of footnote disclosure);

(b)     [Borrower Note: Include this paragraph only with respect to Certificates
delivered for the last fiscal month of each Fiscal Quarter] Annex A hereto
includes a correct calculation of EBITDA. Adjusted EBITDA, Cash Flow and Net
Interest Expense for the relevant periods ended ___________, 20__; Annex B
includes a correct calculation of each of the financial covenants contained in
Article VI of the Credit Agreement for the relevant periods ended ____________,
20__] [Borrower Note: Include following re Excess Cash Flow only for Certificate
delivered for end of applicable Fiscal Years] [and Excess Cash Flow (including a
correct calculation of any required prepayment) for the Fiscal Year ended
[December 31, 20__];

(c)     [Borrower Note: Include this paragraph only with respect to Certificates
delivered for the last fiscal month of each Fiscal Quarter] as of ___________,
20__, no Credit Party or any Subsidiary of any Credit Party owns any Margin
Stock [, except as specified on Annex C attached hereto].

(d)     to the best of such officer’s knowledge, no Default or Event of Default
exists [except as specified on Annex C attached hereto]; and

(f)     since the Closing Date and except as disclosed in prior Certificates
delivered to Agent, no Credit Party and no Subsidiary of any Credit Party has:

1

--------------------------------------------------------------------------------

(i)     changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows: ____________________________________;

(ii)     acquired all or substantially all of the assets of, or merged or
consolidated with or into, any Person, except as
follows:_____________________________________; or

(iii)   changed its address or otherwise relocated, acquired fee simple title to
any real property or entered into any real property leases, except as follows:
___________________________________________________. 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Responsible Officers this _____day of _______________, 20__.

          Name:     Title:  

Note: Unless otherwise specified, all financial covenants are calculated for the
Defined Financial Group in accordance with GAAP. All calculations are without
duplication.

2

--------------------------------------------------------------------------------


ANNEX A TO COMPLIANCE CERTIFICATE Selected Financial Definitions and
Calculations


I.

Definition/Calculation of EBITDA/Adjusted EBITDA

EBITDA is defined as follows:

A.

Net income (or loss) for the applicable period of measurement of the Defined
Financial Group determined in accordance with GAAP

   

Less (or plus), to the extent included above in net income (or loss) for such
period:

  (1)

the income (or loss) of any Person accrued prior to the date it becomes a Credit
Party or is merged into or consolidated with the Borrower or any other Credit
Party or that Person’s assets are acquired by the Borrower or any other Credit
Party

                (2)

gains (or losses) from the sale, exchange, transfer or other disposition of
Property or assets not in the Ordinary Course of Business of the Defined
Financial Group, and related tax effects in accordance with GAAP

                (3)

any other extraordinary gains (or losses) of the Defined Financial Group, and
related tax effects in accordance with GAAP

                (4)

income tax refunds received, in excess of income tax liabilities for such period

   


B.

Total exclusions from (additions to) net income (sum of (1)-(5) above)

   

Plus, without duplication, to the extent included in the calculation of net
income (or loss) for such period:

  (1)

Depreciation and amortization

                (2)

Interest expense (less interest income) (net of realized gains and losses under
permitted Rate Contracts with respect thereto)

                (3)

All taxes on or measured by income (excluding income tax refunds) including,
without duplication, Tax Distributions paid in cash in accordance with Section
5.11(d) of the Credit Agreement

                (4)

All non-cash losses or expenses (or minus non-cash income or gain), including,
without limitation, non-cash adjustments resulting from the application of
purchase accounting, non-cash expenses arising from grants of stock appreciation
rights, stock options or restricted stock, non-cash impairment of good will and
other long term intangible assets, unrealized non-cash losses (or minus
unrealized non-cash gains) under Rate Contracts, unrealized non-cash losses (or
minus unrealized non-cash gains) in such period due solely to fluctuations in
currency values, but excluding any non- cash loss or expense (a) that is an
accrual of a reserve for a cash expenditure or payment to be made, or
anticipated to be made, in a future period or (b)

               

relating to a write-down, write off or reserve with respect to Accounts and
Inventory

                (5)

Fees and expenses incurred in connection with the negotiation, execution and
delivery on the Closing Date of the Loan Documents, to the extent that such fees
and expenses do not exceed $630,143 in the aggregate for all fees and expenses
and are disclosed to Agent

   

A-1

--------------------------------------------------------------------------------


ANNEX A TO COMPLIANCE CERTIFICATE Selected Financial Definitions and
Calculations


  (6)

Fees and reasonable and documented out-of-pocket expenses incurred in connection
with any amendments or waivers to the Credit Agreement and the other Loan
Documents to the extent such fees and expenses have been disclosed to Agent

                (7)

Fees and expenses incurred in connection with (i) a Permitted Acquisition
(including any refinancing of (or amendment to) any Indebtedness acquired or
assumed in connection therewith) or an Investment not in the ordinary course of
business, (ii) a Disposition not in the ordinary course of business, (iii)
Indebtedness incurred or Stock issued, in each instance in the foregoing clauses
(i), (ii) and (iii), to the extent consummated and permitted under the Credit
Agreement, and/or (iv) an Event of Loss, to the extent all such fees and
expenses described in this clause (7) do not exceed $500,000 in the aggregate
for any four consecutive Fiscal Quarter period

                (8)

Fees and expenses (such fees and expenses described in this clause (8),
collectively, “Unconsummated Transaction Fees”) incurred in connection with (i)
a contemplated Permitted Acquisition or a contemplated Investment not in the
ordinary course of business, (ii) a proposed incurrence of Indebtedness or
proposed issuance of Stock, or (iii) a proposed Disposition not in the ordinary
course of business, in each instance in the foregoing clauses (i), (ii) or (iii)
which is not consummated and which is permitted under the Credit Agreement, to
the extent all such Unconsummated Transaction Fees (a) do not exceed $250,000 in
the aggregate for any four consecutive Fiscal Quarter period, and (b) are
certified as such in a certificate of a Responsible Officer of the Borrower to
Agent describing such fees and expenses in reasonable detail

                (9)

One-time non-recurring or unusual expenses including, without limitation,
severance costs, lease termination costs, relocation costs, restructuring
charges and other one-time expenses not otherwise added back to EBITDA and
certified as such in a certificate of a Responsible Officer of the Borrower
describing such expenses in reasonable detail (collectively, “Non- Recurring
Expenses”) in an aggregate amount not to exceed ten percent (10%) of EBITDA
(calculated before the addback for Non-Recurring Expenses) in the aggregate for
any four consecutive Fiscal Quarter period

                (10)

Proceeds of business interruption insurance received in cash during such period
to the extent not included in the calculation of net income (or loss) for such
period

                (11)

Pro forma incremental earnings related to the Athas acquisition, which, for each
of the trailing twelve month periods ended as of the date set forth below, shall
not exceed the amounts set forth opposite such date:

   


  January 31, 2015 $ 8,146,204.84                     February 28, 2015 $
7,550,691.07                     March 31, 2015 $ 6,947,702.22                  
  April 30, 2015 $ 6,157,836.67                     May 31, 2015 $ 5,512,489.11
                    June 30, 2015 $ 4,755,887.62                     July 31,
2015 $ 4,101,320.80                     August 31, 2015 $ 3,381,222.56          
          September 30, 2015 $ 2,631,224.04                     October 31, 2015
$ 1,766,607.81                     November 30, 2015 $ 1,039,034.49            
        December 31, 2015 $ 0.00                  

A-2

--------------------------------------------------------------------------------


ANNEX A TO COMPLIANCE CERTIFICATE Selected Financial Definitions and
Calculations


  (12)

One-time write-down of Accounts taken in November 2014 in an amount equal to
$2,656,462.50

                (13)

Such other addbacks acceptable to Agent in its sole discretion

   


C.

Total add backs to net income (sum of (1)-(13) above):

            D.

EBITDA (result of A minus B plus C above)

   

Adjusted EBITDA is defined as follows:

  (i)

EBITDA (per D above)

                (ii)

with respect to Targets owned by the Borrower for which the Agent has received
financial statements pursuant to Section 4.1(b) for less than twelve (12)
months, Pro Forma EBITDA allocated to each period prior to the acquisition
thereof included in the trailing twelve (12) month period for which Adjusted
EBITDA is being calculated; [Borrower Note: If more than one Target has been
acquired, attach calculation of Pro Forma EBITDA for each Target]

                (iii)

with respect to any Disposition consummated within the period in question,
EBITDA attributable to the Subsidiary, profit centers, or other asset which is
the subject of such Disposition from the beginning of such period until the date
of consummation of such Disposition

   


Adjusted EBITDA (result of (i) plus (ii) minus (iii) above)          
“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period preceding the acquisition thereof.
   

A-3

--------------------------------------------------------------------------------


ANNEX A TO COMPLIANCE CERTIFICATE Selected Financial Definitions and
Calculations


II.

Definition/Calculation of Cash Flow

Cash Flow (used for calculating Excess Cash Flow and Fixed Charge Coverage
Ratio) is defined as:

A.

EBITDA (per definition I above)

   

Less unfinanced net capital expenditures:

(1)

Gross capital expenditures: the aggregate of all expenditures and other
obligations for the period of measurement which should be capitalized under GAAP

   

Less, in each case, to the extent included in (1) above:

  (a)

Net Proceeds from Dispositions

                (b)

Expenditures financed with cash proceeds from Stock issuances

                (c)

All insurance proceeds and condemnation awards received on account of any Event
of Loss to the extent any such amounts are actually applied to replace, repair
or reconstruct the damaged Property or Property affected by the condemnation or
taking in connection with such Event of Loss

                (d)

That portion of the purchase price of a Target in a Permitted Acquisition that
constitutes a capital expenditure under GAAP

   


  (2)

Total deductions from gross capital expenditures (sum of (a)-(d) above)

                (3)

Net capital expenditures (result of (1) minus (2) above)

                (4)

Less: Portion of capital expenditures financed under Capital Leases or other
Indebtedness (Indebtedness, for this purpose, does not include drawings under
the Revolving Loan Commitment)

   


B.

Unfinanced capital expenditures (result of (3) minus (4) above)

   


Cash Flow (result of A minus B above)    

A-4

--------------------------------------------------------------------------------


ANNEX A TO COMPLIANCE CERTIFICATE Selected Financial Definitions and
Calculations


III.

Definition/Calculation of Net Interest Expense

Net Interest Expense (used for calculating Fixed Charge Coverage Ratio and
Excess Cash Flow) is defined as1:

  A.

Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates) for Holdings and its Subsidiaries on a consolidated basis

                B.

Less: Interest income for such period

   


Net Interest Expense (result of A minus B above)    

---------------------------------
1           Net Interest Expense (a) for the measurement period ending on March
31, 2015, shall be deemed to equal $854,000, (b) for the measurement period
ending on June 30, 2015, shall equal Net Interest Expense during the period from
April 1, 2015 through June 30, 2015 multiplied by 4, (c) for the measurement
period ending on September 30, 2015, shall equal Net Interest Expense during the
period from July 1, 2015 through September 30, 2015 multiplied by 2, and (d) for
the measurement period ending on December 31, 2015, shall equal Net Interest
Expense during the period from October 1, 2015 through December 31, 2015
multiplied by 4/3.

A-5

--------------------------------------------------------------------------------


ANNEX B TO COMPLIANCE CERTIFICATE Financial Covenant and Excess Cash Flow
Calculations


I.

Section 6.1: Leverage Ratio

Leverage Ratio is defined as follows:

A.

The aggregate balance of outstanding Revolving Loans and Swing Loans as of the
date of measurement

   

Plus:

  (1)

L/C Reimbursement Obligations as of date of measurement then due and payable

                (2)

Outstanding principal balance of the Term Loan as of date of measurement

                (3)

Principal portion of Capital Lease Obligations and Indebtedness secured by
purchase money Liens as of date of measurement

                (4)

Subordinated Indebtedness as of date of measurement

                (5)

Without duplication, all other Funded Indebtedness of the Defined Financial
Group as of date of measurement

   


B.

Consolidated Total Indebtedness (sum of A plus sum of (1)-(5) above)

            C.

Adjusted EBITDA for the twelve month period ending on the date of measurement
(per I of Annex A)

   


Leverage Ratio (result of B divided by C above)           Permitted maximum
Leverage Ratio           In Compliance   Yes/No

B-1

--------------------------------------------------------------------------------


ANNEX B TO COMPLIANCE CERTIFICATE Financial Covenant and Excess Cash Flow
Calculations


II.

Section 6.2: Fixed Charge Coverage Ratio

Fixed Charge Coverage Ratio is defined as follows:

A.

Cash Flow (per II of Annex A)

            B.

Taxes on or measured by income paid or payable in cash with respect to such
period including, without duplication, Tax Distributions paid in cash in
accordance with Section 5.11(d) of the Credit Agreement

            C.

Net Cash Flow (result of A minus B above)

   

Fixed charges are defined as:

D.

Net Interest Expense (per III of Annex A)

   

Plus:

  (1)

Scheduled principal payments of Indebtedness during such period reduced by
prepayments as permitted by the Credit Agreement

                (2)

Restricted Payments paid in cash in accordance with Section 5.11(b) during such
period

   


E.

Total fixed charges (result of D plus (1) and (2) above)

   


Fixed Charge Coverage Ratio (result of C divided by E above)           Required
minimum Fixed Charge Coverage Ratio           In Compliance   Yes/No

For purposes of calculating Fixed Charge Coverage Ratio as of any date on or
prior to June 30, 2016, fixed charges shall be calculated as follows:

a.      Scheduled principal payments of the Term Loans shall be deemed to be
$1,000,000 for each such measurement period.

b.      (i) Scheduled principal payments of all Indebtedness other than the Term
Loans and Prior Indebtedness, (ii) Taxes on or measured by income paid or
required to be paid in cash, and (iii) Restricted Payments described in Section
5.11(b) of the Credit Agreement shall, in each case, be calculated in each case
using the actual amounts paid in cash in respect thereof during each such
measurement period.

B-2

--------------------------------------------------------------------------------


ANNEX B TO COMPLIANCE CERTIFICATE Financial Covenant and Excess Cash Flow
Calculations


III.

Excess Cash Flow Calculation [Borrower Note: Include ECF calculation only for
Certificate delivered for end of applicable Fiscal Years.]2

Excess Cash Flow is defined as follows:

A.

Cash Flow (per II of Annex A)

   

Less, without duplication, and to the extent actually paid in cash, in each case
to the extent not financed with proceeds of Stock issuances or Indebtedness
(other than Revolving Loans):

  (1)

Scheduled principal payments with respect to Indebtedness

                (2)

Net Interest Expense (per III of Annex A)

                (3)

Taxes on or measured by income (including, without duplication, Tax
Distributions permitted pursuant to Section 5.11(d) of the Credit Agreement)

                (4)

Restricted payments permitted by Section 5.11(b) of the Credit Agreement

                (5)

Increase in working capital (if any) (see Working Capital Calculation below)

                (6)

The purchase price paid in cash for all Permitted Acquisitions and other
Investments permitted pursuant to Section 5.4(j) of the Credit Agreement (other
than any Investments in any Person which was already a Subsidiary or Investments
in cash and Cash Equivalents)

                (7)

Voluntary prepayments of the Term Loan during such period, to the extent such
prepayments are applied in the same manner as mandatory prepayments

                (8)

Voluntary prepayments of Revolving Loans during such period accompanied by a
permanent reduction of the Revolving Loan Commitment

                (9)

Cash addbacks to net income specified in clauses (6), (7), (8) and (9) in the
calculation of EBITDA to the extent not reimbursed by a third person

   


B. Total deductions from Cash Flow (sum of (1)-(9) above)             C.
Decrease in working capital (if any) (see Working Capital Calculation below)    
        D. Excess Cash Flow (result of A minus B plus C above)             E.
Required prepayment percentage (see Section 1.8(e) of the Credit Agreement for
percentage) [____%]         F. Required prepayment amount (result of D
multiplied by E above)    

-----------------------------------------------------
2 For purposes of calculating Excess Cash Flow, the Excess Cash Flow for the
Fiscal Year ending December 31, 2015 shall be calculated for the Fiscal Quarters
commencing on April 1, 2015 through and including December 31, 2015.

B-3

--------------------------------------------------------------------------------


ANNEX B TO COMPLIANCE CERTIFICATE Financial Covenant and Excess Cash Flow
Calculations


IV.

Working Capital Calculation

Decrease (increase) in working capital, for the purposes of the calculation of
Excess Cash Flow, means the following:

    Beg. of Period     End of Period                 Current assets: $     $    
              Less (to the extent included in current Assets):                  
                           Cash $     $                                    
 Cash Equivalents $     $                                      Deferred tax
assets $   $                 Adjusted current assets $     $                  
Current liabilities: $     $                   Less (to the extent included in
current liabilities):                                              Revolving
Loans $     $                                      Swing Loans $   $            
                       Current portion of Indebtedness $     $                  
                   Deferred tax liabilities $     $                            
         Unearned revenue $     $                   Adjusted current liabilities
$     $                   Working capital (adjusted current assets minus
adjusted current liabilities) $     $                   Decrease (Increase) in
working capital (beginning of period minus end of period working capital) $

To the extent any of the Defined Financial Group consummates an acquisition
during such period, beginning of period working capital shall be recalculated on
a pro forma basis to include working capital acquired in such acquisition.

B-4

--------------------------------------------------------------------------------